 


 HR 5134 ENR: To extend the National Advisory Committee on Institutional Quality and Integrity and the Advisory Committee on Student Financial Assistance for one year.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5134 
 
AN ACT 
To extend the National Advisory Committee on Institutional Quality and Integrity and the Advisory Committee on Student Financial Assistance for one year. 
 
 
1.Extension of National Advisory Committee on Institutional Quality and IntegritySection 114(f) of the Higher Education Act of 1965 (20 U.S.C. 1011c(f)) is amended by striking 2014 and inserting 2015.  
2.Extension of Advisory Committee on Student Financial AssistanceSection 491(k) of the Higher Education Act of 1965 (20 U.S.C. 1098(k)) is amended by striking 2014 and inserting 2015.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
